Citation Nr: 1044957	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) for loss of use of the left hand and wrist.

2.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from July 1959 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by a Regional Office (RO) of the 
United States Department of Veterans Affairs (VA),which denied an 
increased evaluation for a left navicular fracture, status post 
bone graft with residual limited range of motion of the left 
wrist, surgical scar, and arthritis.  

In January 2008, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and referral to the Director, Compensation and 
Pension Service (Director), for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).

In November 2008, after VA had completed the directed 
development, the Director declined to assign an extraschedular 
evaluation, finding that such consideration was premature when VA 
had not yet considered the appropriateness of the current 
schedular evaluation.  Indeed, in a December 2008 rating 
decision, VA assigned an increased, 70 percent schedular 
evaluation, finding loss of use of the right wrist and hand.  The 
issue has been recharacterized to reflect this finding.

In March 2009, the Board denied entitlement to a schedular 
evaluation in excess of 70 percent for the left wrist and hand 
disability, and remanded the matter of extraschedular evaluation 
for referral to the Director in light of the resolution of the 
schedular evaluation question.  The Director denied entitlement 
to an extraschedular evaluation under 38 C.F.R. § 3.321(b) in a 
May 2009 decision. 

Most recently, in August 2009, the Board denied entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  The 
Veteran appealed this denial to the Court of Appeals for Veterans 
Claims (the Court), which in October 2010, based on a Joint 
Motion, vacated the Board's decision and remanded the claim for 
further consideration.

The Court noted that the Board had failed to consider entitlement 
to TDIU along with entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b).  A claim for increased evaluation 
infers a claim for TDIU where there is evidence of unemployment, 
as a Veteran is presumed to be seeking the highest possible 
evaluation under all theories of entitlement.  Roberson v. 
Principi, 251 F.3d 1378 (2001); Rice v. Shinseki, 22 Vet. App. 
447 (2009).  This previously unadjudicated issue is, by direction 
of the Court, now on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

TDIU is a form of extraschedular evaluation granted when a 
Veteran is shown to be unable to obtain or retain substantially 
gainful employment due to service connected disabilities.  
38 C.F.R. § 4.16.  This is a different standard than that applied 
in considering an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b), which considers factors such as "marked interference 
with employment."  Both, however, consider the impact of service 
connected disability on the Veteran's functional capacity.  To 
that extent, they are inextricably intertwined.

VA prescribes the use of VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, in claims 
for TDIU.  VA treats the application form as a necessity for a 
grant of entitlement to TDIU, as it contains information 
regarding employment history and education which are not 
generally reflected in other development.  Failure to return a 
properly requested form is grounds for a denial of the claim.  VA 
Adjudication Policy and Procedures Manual M21-1MR, 
IV.ii.2.F.25.a, IV.ii.2.F.27.f.  The Veteran has not been 
provided with this form or informed of the evidence and 
information necessary to substantiate his claim.  Remand is 
required for such, to ensure the Veteran has a full and fair 
opportunity to participate in the claims process.

Further, the Veteran has not been examined in over two years, and 
records do not reflect any conclusions or statements regarding 
the impact of the Veteran's service connected left wrist 
disability on his occupational capacity.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide notice as 
required under statute, regulation, and 
applicable case law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The Veteran must be provided with a VA Form 
21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, and 
informed that a failure to properly complete 
the form may have a negative impact upon his 
claim.

2.  Schedule the Veteran for VA joints and 
scars examinations.  The examiner should be 
informed of each service connected disability 
and the currently assigned evaluations.  The 
examiner should then describe in detail the 
current status of the left wrist, left wrist 
scars, and broken left 4th toe disabilities.  
The examiner should describe the impact of 
each disability on the Veteran's occupational 
capacity, to include reference to specific 
tasks or classes of tasks the Veteran can or 
cannot perform.

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal, to include consideration of 
entitlement to TDIU.  If either of the 
benefits sought remain denied, issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


